department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date employer_identification_number uil legend y unit date a dear ------------------ under a license agreement described below are royalties that are excluded from the definition of unrelated_business_income under sec_512 of the internal_revenue_code facts you are an unincorporated association of state entities recognized as exempt under sec_501 of the internal_revenue_code and classified as a supporting_organization pursuant to sec_509 you perform accounting administrative and other activities normally or previously performed by your members and thereby lessen the burdens of state governments enterprise y allowing it to use certain intellectual_property or intangible assets in return for payment certain names themes and designs associated with your activities will be used in its commercial activity however you retain all right title and interest in the licensed property section intellectual_property the agreement gives you the right to review the designs and proposed uses of your intellectual_property and to inspect the facilities where the machines are manufactured with some limitations section m inspection y must use commercially we have considered your request for a ruling that the payments you expect to receive you have entered into a licensing agreement effective on date a with a commercial the agreement limits your participation in the activity you are allowed to inspect the the agreement forbids use of any intellectual_property that is confusingly similar to your reasonable efforts to consult with you in the creation of the initial specifications and designs section a design participation y must give you fifteen days to evaluate the completed design y must submit to you in writing all proposed uses of the property before using them in any commercial manner and you have absolute discretion to reject the proposed uses section o prior approval you also have the right to limit mass market advertising in any jurisdiction section n promotion marks or otherwise infringes upon your property rights section b no use of confusingly similar marks y and its sub-licensees may not use the name in a manner that is likely to cause confusion and must use commercially reasonable efforts to protect against such confusion by its customers each licensed product must have a notice that it is using the mark with your permission if you cease using the property that is the subject of the agreement y has the option of continuing to use it or to begin exclusive use of your new property section e continuation of intellectual_property books_and_records related to the agreement but you may only do so once per calendar_year and upon the proffer of five days written notice sec_5 audit the agreement gives you only fifteen days to evaluate y’s design plans you may only inspect the manufacturing facilities with prior written notice of ten business days and an executed confidentiality agreement during regular business hours and providing it does not unreasonably disrupt business your intellectual_property sec_4 d unit distribution and compensation you will receive advances that will be recoupable against actual royalties paid as certain numbers of units are sold or leased both the percentage of net revenue from leased units and the flat amount per unit sold increase with the number of units for example you earn of the net daily revenue from the first units operating on a fixed lease placement but of the revenue of the 3001st unit operating on such a basis the agreement also provides for volume bonuses reduce the allocations required from your members who are governmental entities law tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual income_tax must pay tax on unrelated_business_income as defined in sec_512 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions sec_501 of the internal_revenue_code the code exempts from federal income sec_511 of the code provides that organizations recognized as exempt from federal your revenue from the agreement is directly linked to y’s operation of units that display the proceeds from the agreement will be used to fund your operations and therefore sec_513 of the code defines unrelated_trade_or_business as one which is not sec_1_512_b_-1 of the income_tax regulations states that facts and circumstances will that are directly connected to such trade_or_business however sec_512 modifies the term unrelated_business_taxable_income by excluding among other things all royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with that income substantially related to the exercise or performance by an organization of its charitable educational or other purposes or functions constituting the basis for its exemption under sec_501 with exceptions not here relevant determine whether a particular item_of_income falls will fall within any of the modifications of sec_512 of the code revrul_81_178 1981_2_cb_135 distinguished royalty income that is not subject_to the tax on unrelated_business_income from compensation_for services that is subject_to the tax on unrelated_business_income one organization was paid solely for_the_use_of trademarks trade names copyrights photographs and facsimile signatures the agreements setting the fees gave the organization the right to approve the quality and style of the licensed products which did not change the character of the income as royalties a second organization was compensated for active endorsement of products and services including personal appearances and interviews by members of the organization such payment is compensation_for services and thus not within the royalty exception of sec_512 of the code the court in 86_f3d_1526 9th cir aff’g t c memo and rev’g on another issue 103_tc_307 thoroughly considered the definition of the term royalties as used in sec_512 of the code it held that in the context of sec_512 royalties are defined as payments received for the right to use intangible_property and that a royalty is passive and cannot include payments for services rendered by the owner of the property cir asked whether the bank was paying the alumni associations for the good will associated with the schools’ names seals colors and logos or whether it was paying them for mailing list management and promotional services the alumni associations provided mailing lists on magnetic tape they spent perhap sec_12 hours of clerical time per year in addition to a meeting with the bank and did a little more promotion than required by the agreement the bank paid them one percent of what members spent on their credit cards plus dollar_figure to dollar_figure for each new member and annual renewal the court pointed out that the amount earned between dollar_figure and dollar_figure depending upon the year and the organization would have meant in excess of one million dollars in return for about fifty hours of mostly clerical work over the years at issue the court thought it clear that the compensation was for_the_use_of the property rights not for the minimal services rationale the court in 193_f3d_1098 9th the service has long regarded as royalties the payment for licensing of trademarks as an organization recognized as exempt under sec_501 of the code you are exempt from federal income taxes on income that is related to your exempt_purpose income resulting from a trade_or_business regularly carried on that is unrelated to your exempt_purpose is potentially subject_to tax under sec_511 however sec_512 excludes royalty payments from taxation as unrelated_business_income and thus an organization exempt under sec_501 does not pay federal_income_tax on royalty income copyrights photographs and similar intangible_property see revrul_81_178 supra minimal services may accompany the licensing without changing its character for example an exempt_organization may review and approve the quality or style of the products that are licensed revrul_81_178 sierra club supra however personal appearances endorsements interviews or active_participation in publication of a periodical are not considered passive or de minimus the court in sierra club distinguished the regular renting of a mailing list supported by thousands of hours of time by the staff of the disabled american veterans devoted to maintaining the list from the de minimus promotional activities of the sierra club staff the allowable activities included approval of the bank’s promotional material a few telephone responses to members regarding problems with the program and about fifty hours of mostly secretarial and clerical work over two years sierra club supra the licensing agreement that is the subject of this ruling_request does not obligate you to an active role you are not even required to continue using the intellectual_property that is the subject matter of the agreement you are permitted to review and approve or reject the proposed use of your trade and service marks to evaluate design plans and to inspect manufacturing facilities under certain restrictions as discussed above retention of such quality control rights by the licensee does not change royalties into taxable revenue the minimal review of the licensed activity afforded you by this agreement is clearly different than the personal appearances and interviews of situation in revrul_81_178 it constitutes even less effort than the maintenance activities allowed by the court in sierra club and records once per year after five days of written notice and must give ten days notice to inspect manufacturing facilities you only have fifteen days to evaluate completed designs ways it specifies that you retain all right title and interest it gives you absolute discretion to reject proposed uses of the property and forbids use of any property that is confusingly similar your licensee must display on every unit a notice that your mark is used with permission you have the right to approve and to limit mass media advertising in any jurisdiction these protections show that you tailored the licensing agreement very narrowly compensated for a passive licensing of intellectual_property rather than for services that you perform you are paid either a flat dollar amount per unit or a percentage of the unit’s revenue depending upon whether the unit is sold or the kind of lease under which it operates you will receive volume bonuses you and your licensee agree that its revenues will be increased by in fact the agreement limits your activities in several ways you may only inspect books however the agreement protects your ownership of your intellectual_property in many the financial terms of the agreement also support the view that you are being use of your mark your compensation is linked to that expected increase like the organization analyzed in oregon state supra the amount of money that you will realize from this agreement is vastly out of proportion with the time and effort that you will expend it can only be compensation_for the use of the intangible_property ruling agreement described above are royalties that are excluded from the definition of unrelated_business_income under sec_512 of the internal_revenue_code this ruling is based on the understanding there will be no material changes in the facts therefore we conclude that the payments you expect to receive under the license upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely lawrence m brauer acting manager exempt_organizations technical group enclosure notice
